DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive. The objections to the drawings have been overcome by the amendment to the specification. However, the amendment has invoked new USC 112 rejections and does not properly address all of the previous USC 112 rejections which have been clarified below. And the arguments directed to the art rejections do not put forth any specific reasons as to why the prior art no longer applies.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are amended to include features not supported by the instant specification. 
Both independent claims 1 and 13 now recite “a removable structured catalyst support disposed within the gap and having a first surface coated with a combustion catalyst.” Further, dependent claims 9 and 17 recite that “the removable structured catalyst support includes a second surface coated with the reforming catalyst.” While the instant specification discloses that the removable structured catalyst in the gap support is coated with combustion catalyst, there is no indication that it is coated on only one side or that reformer catalyst is coated on the other side. 
Further still, both independent claims 1 and 13 now recite “a plurality of combustor fuel injection apertures…, the combustor fuel injection apertures being disposed along a length of the combustion zone.” But based on the amendment to the specification filed within the amendment, paragraphs 64 and 66 clarify that element (210) are the apertures. Apertures are holes and shown as much in instant Figure 1D. They are not disposed along a length of the combustion zone. Instead, apertures (210) are connected via utilizing tubes (218) to injection points (215), annular injector discs (214), and injector passages (216) which are disposed along a length of the combustion zone. Contrary to the limitations of amended claim 2, the apertures do not include the an annular ring (214?) including injector holes (215?) since the apertures are holes. Claims 2-9, 11, and 12 depend on claim 1 and claims 14-17, 19, and 20 depend on claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Both independent claims 1 and 13 recite a combustor that can perform combustion and an annular reformer disposed to form a gap between the combustor and reformer. However, both claims also recite that the gap is filled with the combustion catalyst for the combustor. It is not possible for a gap to exist between the combustor and reformer that operates as the combustor since it is defined as being outside of the combustor. Based on the instant specification, it appears as though a tubular pipe is present within the combustor and that pipe forms the gap with the reformer in which the combustion catalyst/reaction is present. Thus the pipe is a missing essential element. 
Further, both independent claims 1 and 13 now recite “a plurality of combustor fuel injection apertures…, the combustor fuel injection apertures being disposed along a length of the combustion zone.” But based on the amendment to the specification filed within the amendment, paragraphs 64 and 66 clarify that element (210) are the apertures. Apertures are holes and shown as much in instant Figure 1D. They are not disposed along a length of the combustion zone. Instead, apertures (210) are connected via utilizing tubes (218) to injection points (215), annular injector discs (214), and injector passages (216) which are disposed along a length of the combustion zone. Contrary to the limitations of amended claim 2, the apertures do not include the an annular ring (214?) including injector holes (215?) since the apertures are holes. The utilizing tubes appear to be missing elements. Claims 2-9, 11, and 12 depend on claim 1 and claims 14-17, 19, and 20 depend on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7, 9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2013/0195735 A1) in view of West (US 2007/0258883 A1).
Regarding claims 1-3 and 12, Fischer discloses an apparatus comprising: a combustor 80 capable of combusting fuel; a reformer 86 disposed annularly about the combustor 80 (see Figure 1), wherein the combustor 80 and reformer 86 define a gap 82 in which combustion occurs and a heat transfer zone is effected between the combustor flow path 80 and reformer flow path 86 (paragraphs 24); and a combustion fuel aperture (unlabeled circle in element 44 of Figure 1) capable of providing fuel 50 into the combustor (paragraph 16). Fischer discloses one fuel aperture but not multiple. Mere duplication of parts is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to utilize multiple apertures in Fischer to duplicate the benefits and effects of one aperture.
Fischer discloses the use of a reformer catalyst but not the use of a combustion catalyst. West—in an invention for a reformer assembly with combustion heat exchange—discloses the use of fecralloy corrugated inserts within and in contact with the walls of the combustion section to enhance catalytic activity and heat transfer (paragraph 8). It would have been obvious to one having ordinary skill in the art at the time of invention to add fecralloy corrugated inserts into the combustion pathway of Fischer to controllably and removably enhance the combustion reactions in the apparatus.
Regarding claims 4 and 5, West discloses that the corrugated fecralloy sheet comprise 10% alumina coating and Pd/Pt (paragraph 26).
Regarding claim 7, Fischer discloses that the reformer and combustor flows are countercurrent (see Figure 1).
Regarding claims 9 and 11, Fischer discloses corrugated reformation catalyst carriers (paragraph 25).
Regarding claims 13, Fischer discloses an apparatus comprising: a combustor 80 capable of combusting fuel; a reformer 86 disposed annularly about the combustor 80 (see Figure 1), wherein the combustor 80 and reformer 86 define a gap 82 in which combustion occurs and a heat transfer zone is effected between the combustor flow path 80 and reformer flow path 86 (paragraphs 24); and a combustion fuel aperture (unlabeled circle in element 44 of Figure 1) capable of providing fuel 50 into the combustor (paragraph 16). Fischer discloses one fuel aperture but not multiple. Mere duplication of parts is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to utilize multiple apertures in Fischer to duplicate the benefits and effects of one aperture.
Fischer discloses the use of a reformer catalyst but not the use of a combustion catalyst. West—in an invention for a reformer assembly with combustion heat exchange—discloses the use of fecralloy corrugated inserts within and in contact with the walls of the combustion section to enhance catalytic activity and heat transfer (paragraph 8). It would have been obvious to one having ordinary skill in the art at the time of invention to add fecralloy corrugated inserts into the combustion pathway of Fischer as suggested by West to controllably and removably enhance the combustion reactions in the apparatus.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer and West as applied to claim 3 above, and further in view of Lee (US 2007/0071663 A1).
Neither Fischer nor West disclose the use of nickel reformation catalyst. Lee—in an invention for a reforming apparatus that utilizes combustion heat exchange—discloses the use of nickel catalyst supported on pelletized alumina for its efficacy and surface area (paragraph 63). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the well-known standard of nickel as reformer catalyst and pelletized carries to increase surface area in Fischer and West as disclosed in Lee.

Claims 14-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer and West as applied to claim 13 above, and further in view of Lee.
Regarding claims 14 and 16, Neither Fischer nor West disclose the use of nickel reformation catalyst. Lee—in an invention for a reforming apparatus that utilizes combustion heat exchange—discloses the use of nickel catalyst supported on pelletized alumina for its efficacy and surface area (paragraph 63). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the well-known standard of nickel as reformer catalyst and pelletized carries to increase surface area in Fischer and West as disclosed in Lee.
Regarding claim 15, Fischer discloses that the reformer and combustor flows are countercurrent (see Figure 1).
Regarding claims 17, 19, and 20, Fischer discloses corrugated reformation catalyst carriers (paragraph 25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725